PER CURIAM
Defendant appeals a judgment of conviction for possession of methamphetamine. ORS 475.894. She assigns error to the denial of her motion to suppress evidence discovered by an officer during a traffic stop after the officer obtained consent to search defendant as a result of a threat to arrest her. Defendant argues that, because the officer lacked probable cause to arrest her, her consent in response to the threat was involuntary. The state concedes that the officer lacked probable cause to arrest and that, as a result, the threat rendered defendant’s consent involuntary. We conclude that the concession is appropriate. See, e.g., State v. Coen, 203 Or App 92, 103, 125 P3d 761 (2005), rev den, 341 Or 141 (2006) (if officer lacked probable cause to arrest the defendant, the officer’s threat was unlawful, and the defendant’s consent was involuntary).
Reversed and remanded.